                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   One St. Andrew’s Plaza
                                                   New York, New York 10007




                                                   April 5, 2021
BY ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

                      Re:      United States v. Todd Kozel
                               19 Cr. 460 (KMW)

Dear Judge Wood:
                                                      MEMO ENDORSED
       I write on behalf of the parties regarding the Court’s Order at Dkt. No. 75. The
Government has conferred with the defendant, and the parties have no objection to the Court
unsealing the sealed document entered at Dkt. No. 61.



                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney

                                   By:

                                          LOUIS A. PELLEGRINO
                                          OLGA ZVEROVICH
                                          Assistant United States Attorneys
                                          Tel. (212) 637-2617 / 2514
    The Court hereby Orders               louis.pellegrino@usdoj.gov
    ECF No. 61 unsealed.                  olga.zverovich@usdoj.gov


    SO ORDERED.

    Dated: New York, New York
                                                                       /s/ Kimba M. Wood
                                                                   ______________________
            4/9/21
    ______________________                                         Kimba M. Wood
                                                                   United States District Judge
